Citation Nr: 0516256	
Decision Date: 06/15/05    Archive Date: 06/27/05

DOCKET NO.  02-02 536	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for diabetes mellitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel



INTRODUCTION

The veteran served on active duty from January 1951 to July 
1953.

This matter was most recently before the Board of Veterans' 
Appeals (Board) in December 2003, at which time it was 
remanded to the Department of Veterans Affairs (VA) Regional 
Office (RO) in Columbia, South Carolina, through the VA's 
Appeals Management Center (AMC) in Washington, DC, so that 
additional development could be undertaken.  Following the 
completion of the requested actions, the case was returned to 
the Board for further consideration.  

The Board had previously undertaken development of the claim 
in March 2003, and had remanded it in June 2003.


FINDINGS OF FACT

1.  The veteran served on active duty in Korea, but did not 
service in the Republic of Vietnam while on active duty and 
is therefore not presumed to have been exposed to one or more 
herbicide agents during his period of military service.

2.  The record does not otherwise show that the veteran was 
exposed to an herbicide, including Agent Orange, while on 
active duty.  

3.  Service medical records identify no complaints or 
findings of diabetes mellitus and such disorder is not shown 
to have been present to any degree during the one-year period 
following the veteran's discharge from service.  

4.  Diabetes mellitus was first clinically identified in or 
about 1993, many years following his discharge from service.  

5.  No competent medical evidence links the veteran's 
diabetes mellitus to a disease or injury in service, 
including any service-connected disability or aggravation 
thereof, or to any in-service exposure to a herbicide agent, 
including Agent Orange.


CONCLUSION OF LAW

Diabetes mellitus was neither incurred in nor aggravated by 
military service, nor may it be presumed to have been 
incurred therein, nor is it secondary to any service-
connected disability.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1137, 5100, 5102, 5103, 5103A, 5107 (West 2002 & Supp 2005); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310, 3.313, 
3.326 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As noted above, this matter was remanded by the Board most 
recently in December 2003 for additional development to 
ensure compliance with the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 
2000).  

The VCAA became law in November 2000, prior to the initiation 
of the veteran's January 2001 claim for entitlement to 
service connection for diabetes mellitus.  The VCAA 
significantly added to VA's duties when processing claims for 
benefits by redefining the obligations of VA with respect to 
its duty to assist a claimant, and including an enhanced duty 
to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  To 
implement these provisions VA promulgated regulations now 
codified, in pertinent part, at 38 C.F.R. §§ 3.102, 3.159, 
3.326(a).

Under the changes effectuated by the VCAA, VA first has a 
duty to provide an appropriate claim form, instructions for 
completing it, and notice of information necessary to 
complete the claim if it is incomplete.  38 U.S.C.A. § 5102; 
38 C.F.R. § 3.159(b)(2).  In this case, there is no issue as 
to providing an appropriate application form or completeness 
of the application.

Second, VA has a duty to notify the veteran of the 
information and evidence needed to substantiate and complete 
a claim, notice of what part of that evidence is to be 
provided by the claimant, and notice of what part VA will 
attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 
Charles v. Principi, 16 Vet. App. 370, 373-74 (2002); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  As 
part of this notice, VA has undertaken to tell claimants to 
submit evidence in their possession.  38 C.F.R. 
§ 3.159(b)(1).

Initial notice of the VCAA was furnished to the veteran 
through the RO's letter to him in March 2001, followed by the 
issuance of a statement of the case and a supplemental 
statement of the case, as well as the AMC's letter of May 
2004 to the veteran.  To that extent, VA's duties established 
by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1) have 
been satisfied.  The May 2004 letter specifically told him 
that if he had relevant evidence in his possession, he should 
send it to VA.

In Pelegrini v. Principi, 18 Vet.App.112 (2004), it was held 
that the applicable statute and regulation provide for pre-
initial-RO adjudication notice of the VCAA.  It was, however, 
specifically recognized that the Court did not intend to 
invalidate adjudications made prior to the provision of VCAA 
notice.  Pelegrini v. Prncipi, at 120.  Instead, the veteran 
was found to have the right to be provided the requisite VCAA 
content-complying notice and proper subsequent VA process at 
some time during the appellate process.  Pelegrini v. 
Principi, 18 Vet. App. 122-4.   The veteran received this 
remedy when the claim was remanded and he was provided VCAA 
notice.  Moreover, the Court has recently held that a failure 
to provide VCAA notice prior to the initial adverse decision 
on a claim, was not prejudicial to a claimant.  Mayfield v. 
Nicholson, No. 02-1077 (U.S. Vet. App.  May 27, 2005) (per 
curiam en banc order).

Third, VA has a duty to assist claimants in obtaining 
evidence needed to substantiate a claim.  This assistance 
includes obtaining all relevant evidence adequately 
identified in the record, and in some cases, affording VA 
examinations.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In 
this case, VA has expended much time and effort in ensuring 
that all pertinent records relating to the veteran's 
treatment have been obtained and made a part of his claims 
folder.  In addition, the veteran has been afforded multiple 
VA examinations during the course of the instant appeal.  On 
the basis of the foregoing, the VA's duty-to-assist 
obligation has been fully met.  


Merits of the Claim

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
during active duty, or for aggravation of a preexisting 
injury suffered or disease contracted within the line of 
duty.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Where a 
veteran served 90 days of more during a period of war or 
during peacetime service after December 31, 1946, and a 
chronic disease, such as diabetes mellitus, becomes manifest 
to a degree of 10 percent or more within one year from the 
date of termination of such service, such disease shall be 
presumed to have been incurred in service, even though there 
is no evidence of such disease during the period of service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.  

Service connection may also be granted for a disorder that is 
proximately due to or the result of a service-connected 
disability or an aggravation thereof.  38 C.F.R. § 3.310(a); 
see Allen v. Brown, 7 Vet. App. 439 (1995).

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the period from 
January 9, 1952, to May 7, 1975, shall be presumed to have 
been exposed during such service to an herbicide agent, 
unless there is affirmative evidence to establish that the 
veteran was not exposed to any such agent during that 
service.  38 C.F.R. § 3.307(a)(6).  

If a veteran was exposed to an herbicide agent during active 
military, naval or air service, Type 2 diabetes, also known 
as Type II diabetes mellitus or adult-onset diabetes, shall 
be service connected if the requirements of 38 C.F.R. 
§ 3.307(a)(6)(iii) are met, even though there is no record of 
such disease during service, provided further that the 
rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are 
also satisfied.  38 C.F.R. § 3.309(e).  The diseases listed 
at 38 C.F.R. § 3.309(e) must have become manifest to a degree 
of 10 percent or more at any time after service, with the 
only exception being inapplicable to the facts of this case.  
38 C.F.R. § 3.307(a)(6)(ii).

Notwithstanding the foregoing, the United States Court of 
Appeals for the Federal Circuit has determined that the 
Veterans' Dioxin and Radiation Exposure Compensation 
Standards Act, Pub. L. No. 98-542, § 5, 98 Stat. 2725, 2727-
29 (1984), does not preclude establishment of service 
connection with proof of actual direct causation.  See Combee 
v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  

In the case at hand, the veteran alleges entitlement to 
service connection for diabetes mellitus on direct and 
secondary bases.  It is his primary contention that such 
disorder is directly the result of the many and varied 
medications he has taken since the 1950s for his multiple 
service-connected disabilities.  In the alternative, 
allegations are advanced to the effect that in-service 
herbicide exposure led to the onset of his diabetes.  

In contrast to the veteran's contentions, however, service 
medical records are entirely negative for any manifestations 
of diabetes mellitus, including complaints or findings 
thereof.  There likewise is no evidence that the veteran's 
diabetes mellitus was present to any degree or percentage 
within the one-year period immediately following his 
discharge from service in July 1953.  It, too, is significant 
that no medical professional offers competent evidence 
linking the veteran's diabetes to his period of military 
service or any event thereof, including his claimed herbicide 
exposure.  Moreover, no competent medical evidence is 
presented that indicates that the veteran's diabetes is 
proximately due to or the result of any service-connected 
disability, including those disorders of the right hip, 
cervical and lumbar spine, right knee, as well as his 
impotence, or any aggravation of the foregoing.  

Regarding the veteran's claim that he was exposed to 
herbicides in Korea and later developed diabetes mellitus, 
the record reflects that he served on active duty from 
January 1951 to July 1953, following which he was placed on 
the Temporary Disability Retired List.  He received the 
Korean Service Medal with Four Service Stars indicating that 
he served on active duty in Korea; however, there is no 
documentation that he served in Vietnam during the period, 
beginning on January 9, 1962, and he may not therefore be 
presumed to have been exposed to one or more herbicide 
agents.  

The record is otherwise devoid of credible evidence 
supporting the veteran's assertion that he was exposed to one 
or more herbicide agents during his period of military 
service, including his tour of duty in Korea.  No medical 
professional has in any way linked the onset of the veteran's 
diabetes in or about 1993 to any claimed inservice herbicide 
exposure.  Only the veteran himself offers assertions to the 
effect that his inserivce herbicide exposure was responsible 
for the development of diabetes postservice, and inasmuch as 
it is not shown that he has the necessary medical knowledge 
or training to offer a competent opinion as to the etiology 
of any claimed disorder, such is not competent evidence.  
Espiritu v. Derwinski, 2 Vet.App. 492, 495 (1992).  

Evidence in opposition to the veteran's entitlement is 
provided by the May 2003 report of a VA medical examination.  
Findings from such examination yielded a pertinent diagnosis 
of Type 2 diabetes mellitus, and it was the opinion of the 
examining VA physician that the onset of the veteran's 
diabetes could be attributed to genetic and lifestyle 
factors, such as diet and a lack of exercise.  It was the 
examiner's further opinion that the best established date for 
the onset of the veteran's diabetes was in 1993 and, as such, 
there was found to be no evidence that the veteran's diabetes 
mellitus manifested itself while he was in military service 
or within a year of his discharge from service.  

Further opinions were offered that it was not at least as 
likely as not that inservice herbicide exposure led to the 
onset of the veteran's diabetes or that his service-connected 
disabilities were the direct and proximate cause of his 
diabetes mellitus, including his multiple orthopedic 
disorders and their resulting limiting effects.  Lastly, it 
was concluded that it was not at least as likely as not that 
the veteran's diabetes mellitus was increased in its severity 
as a result of his service-connected disabilities, per Allen.  

Because there is no competent evidence linking diabetes 
mellitus to a disease or injury in service, including a 
service-connected disease or disability, the preponderance of 
the evidence is against the veteran's claim of entitlement to 
service connection.  As such, the benefit of the doubt rule 
is not for application in this instance.  See 38 U.S.C.A. 
§ 5107(b).  Denial of the veteran's appeal is thus required.  


ORDER

Service connection for diabetes mellitus is denied.  



	                        
____________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


